 



Exhibit 10.23
CHARTER JET POLICY & PROCEDURES
Personal Use Of Aircraft Chartered By The Company
Kennametal Inc. (the “Company”) may make available aircraft owned, leased or
chartered by it for personal use by executive officers of the Company if such
corporate aircraft is not otherwise being used for business purposes.
APPROVAL OF USE
A request by any executive (other than the Chief Executive Officer) for personal
use of an aircraft owned, leased or chartered by the Company must be approved by
the Chief Executive Officer. A request by the Chief Executive Officer for the
personal use of such aircraft must be pre-approved by either the Chief Financial
Officer or the General Counsel, or by the Compensation Committee of the Board of
Directors if the request for personal use by the Chief Executive Officer came
after the use had already occurred. Any executive desiring to use such aircraft
for personal use must complete the request form attached to the Charter Jet
Policy & Procedures and deliver such form to the Chief Executive Officer (or the
Chief Financial Officer or General Counsel in the case of the Chief Executive
Officer) for approval. The approved request form must then be promptly submitted
to the payroll department at the executive’s location.
COST OF USE
Imputation of Income. Taxable income will be imputed to the executive
(considered compensation) for each personal trip at a rate equivalent to the
Standard Industry Fare Level formula calculation (SIFL), or such other
calculation as may be required under applicable IRS rules and regulations, for
that trip for the executive and each family member or guest over the age of two.
“Hitchhiker” Rules. The “hitchhiker” rules apply when a flight is for business
purposes, but certain passengers on the flight (referred to as “hitchhikers”)
come along for non-business purposes. If at least one-half (1/2) of the regular
seating capacity on the aircraft is occupied by employees whose flights are
primarily for employer’s business purposes, no income will be imputed to an
executive and/or an immediate family member of an executive who is a hitchhiker.
If less than one-half (1/2) of the regular seating capacity on the aircraft is
occupied by employees whose flights are primarily for employer’s business
purposes, then income using the SIFL formula will be imputed to an executive
and/or an immediate family member of an executive who is a hitchhiker.
Other Charges. All other charges such as catering, ground transportation and
other extra charges incurred by the executive while using the corporate aircraft
for personal use will be imputed to the executive (considered compensation) at
their actual cost to the Company.

